Title: To George Washington from Henry Lee, 22 November 1795
From: Lee, Henry
To: Washington, George


          
            Baltimore 22d Novr 95
          
          I was early this morning my dear President with Col. H[oward] & he called on me Just now.
          I had I thought good ground this morning to conclude that he would accept your call.
          Now I fear he will not—I beleive his state of health which he says can with difficulty be kept tolerable by freedom from business, & daily exercise is his cheif objection—He will write to you in a few days from Annapolis where he is obliged to go on senatorial business tomorrow—I lament my dear President your lot; yet recollect how much our country relys on you alone. ever & affy yours
          
            H. Lee
          
        